department of the treasury internal_revenue_service washington d c date tl-n-8038-98 uil 07-00r86 number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e date date date date date date date date date date date dollar_figure issue whether taxpayer may rely on proposed sec_1 a to take a loss deduction on its fiscal_year date tax_return for a manufacturing_facility actually sold in fiscal_year date conclusion proposed sec_1 a applies to assets disposed of by permanent withdrawal from a taxpayer’s trade_or_business other than by sale exchange or abandonment therefore this regulation contemplates that the asset will not be sold instead taxpayer falls under proposed sec_1 a because the asset was disposed of by sale and the loss should be taken in the year of the sale under sec_165 facts taxpayer a is located in b it is primarily a manufacturer of c products for sale to industrial and retail customers the company uses the accrual_method of accounting and has a fiscal_year ending on june 30th in date a purchased percent of d a publicly traded company in date a increased its ownership to percent on date a completed the acquisition by acquiring the outstanding minority interest in connection with the d acquisition a decided to close the manufacturing_facility located in e which had been operated by d’s subsidiary the move was an effort to realign and consolidate certain operations and better position itself to achieve corporate objectives the corporate minutes of date stated that the e facility was scheduled to be closed by the end of date and that there was little or no interest by potential buyers to purchase the facility as a going concern and that the company would proceed with trying to sell the equipment inventory and facility separately by date however all orders were not complete and the facility was kept open until date power was disconnected from the plant on date in addition the facility was placed in an account labeled assets held_for_sale the machinery and the equipment were sold or transferred to other plants by date the facility was not sold until date which was in taxpayer’s fiscal_year date nonetheless taxpayer claimed a dollar_figure loss under proposed sec_1 a on its fiscal_year date return the amount of the loss is not in dispute the timing of the loss is this case is currently in nondocketed status law and analysis taxpayer is attempting to claim a loss in date the same year it purportedly placed the facility in a assets held_for_sale account and had the electricity turned off in claiming this loss the taxpayer cited proposed sec_1 a proposed_regulations are not binding upon taxpayers or the service however as a general practice we do not challenge a taxpayer’s efforts to avail itself of the benefits of a proposed regulation however this applies only where the taxpayer fits within the strict confines of that proposed regulation proposed sec_1 provides in relevant part a w here recovery_property is disposed of during a taxable_year the following rules shall apply if the asset is disposed of by sale_or_exchange gain_or_loss shall be recognized as provided under the applicable provisions of the code if the asset is disposed of other than by sale_or_exchange or physical abandonment as for example where the asset is transferred to a supplies or scrap account gain shall not be recognized loss shall be recognized in the amount of the excess of the adjusted_basis of the asset over its fair_market_value at the time of the disposition no loss shall be recognized upon the conversion of property to personal_use b definitions see sec_1 l for the definition of disposition which excludes the retirement of a structural_component of 15-year real_property proposed sec_1 l further provides for purposes of sec_168 and sec_1 through disposition the term disposition means the permanent withdrawal of property from use in the taxpayer’s trade_or_business or use for the production_of_income withdrawal may be made in several ways including sale exchange retirement abandonment or destruction a disposition does not include a transfer of property by gift or by reason of the death of the taxpayer the manner of disposition eg ordinary_retirement abnormal_retirement is not a consideration taxpayer did in fact sell the facility therefore it clearly falls under proposed sec_1 a and the loss should be taken under sec_165 in the year of the sale further even under the terms of section of the proposed regulation taxpayer did not dispose_of the asset by placing it in a supplies or scrap account it was placed in a assets held_for_sale account this brings us back to section taxpayer intended and in fact accomplished a disposition by sale further the definition of disposition found in proposed sec_1 l states that the asset may be disposed of by being permanently withdrawn from the taxpayer’s trade_or_business for instance by sale exchange retirement abandonment or destruction instead taxpayer placed the idle facility in a assets held_for_sale account see also 88_f2d_632 2nd cir to read the phrase ‘used in the trade or business’ as meaning only active employment of property devoted to the business would lead to results which we cannot believe congress intended if the proposed_regulations had intended the preparation for a sale and not just the sale itself to trigger loss such would have been provided under the definition of disposition plainly the placing of an asset in a held_for_sale account predates the actual sale and provides a different date for taking a loss to assume that placing an asset in an account held_for_sale triggers the same type of loss as the actual sale is not consistent with the proposed_regulations accordingly the taxpayer is only entitled to take a loss on the facility in the year the facility was actually sold case development hazards and other considerations there is some uncertainty in district counsel’s submission over when taxpayer placed the facility into the account assets held_for_sale for the purposes of this fsa we assumed it was in the year the taxpayer attempted to take the loss additionally because we determined that taxpayer should take a loss in its fiscal_year date it is entitled to depreciate the property for fiscal_year date an adjustment should be made to account for this see 88_f2d_632 assistant chief_counsel cc dom fs by william c sabin jr senior technician reviewer passthroughs special industries field service division
